Citation Nr: 1725731	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board reopened the previously denied claim of service connection for diabetes mellitus and remanded the matter for further development.  In February 2016, the Board again remanded the matter for further development.


FINDING OF FACT

The Veteran's diabetes mellitus, which was first diagnosed nearly 15 years after his separation from service, is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus, which he contends was manifest by "diabetes onset type symptoms" during service (see Veteran's March 2011 Form 9), which the Veteran describes as a warm feeling he had after taking a warm shower, after which he fainted, followed afterwards by weight loss.  See, e.g., Board Hearing Transcript, p. 3.  The Veteran added that it "seemed like" his health had "been deteriorating going down ever since."
The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

II.  Analysis

Review of the service treatment records reveal that the Veteran was not expressly diagnosed with or treated for diabetes mellitus during service.  The records include those that were obtained from Fort Ord, for which the case was remanded previously.  

Significantly, an October 2015 VA examiner addressed the Veteran's theory that he had diabetes mellitus during service, even though not diagnosed until later.  This examination was conducted pursuant to the Board's September 2015 remand.  According to the VA examiner, recorded glucose levels during service of 109 on October 9, 1985, and 94 on October 14, 1987 were normal, and "there was no objective evidence to support that [the Veteran] had signs and symptoms of diabetes during service."  The examiner also explained that the Veteran's vague and nonspecific recollection of experiencing physical deterioration was not evidence to support signs and symptoms of diabetes mellitus during service.  Moreover, the examiner pointed out that there was actually weight gain during service.

As for post-service diagnosis, private medical records show that the Veteran was diagnosed with diabetes mellitus in June 2007; however, this was nearly 15 years after the Veteran's separation from service, and there is no earlier record of diabetes.  See, e.g., private medical record dated in September 2006, which advises of "negative" glucose.  Furthermore, the October 2015 VA examiner noted the significance of the date of diagnosis and gave the opinion that the diagnosis was not during service or within one year of service.  The examiner concluded that the Veteran's current diabetes mellitus was less likely than not incurred in or caused by the claimed in-service in jury, event or illness.

Ultimately, the competent medical evidence weighs against the nexus element of the claim.  This is so either for direct onset during service, onset within a year of service, or otherwise a link between the current disability and service.

To the extent that the Veteran's assertions of in-service fainting, body warmth, and weight loss are offered as a lay opinion on causation, that is, a diagnosis of diabetes and/or an association between his service and his clinically diagnosed diabetes mellitus some 15 years after service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge.  Indeed, according to the October 2015 examiner, the Veteran's complained of physical deterioration "is vague and nonspecific, and cannot be relied upon to indicate an onset of diabetes."  The Board accords more evidentiary weight to the VA examiner's expert medical opinion than the Veteran's speculative lay opinion, as medically complex questions are involved, and as the Veteran's lay opinion is not supported by competent medical evidence.  

The Board accordingly finds that the preponderance of the evidence is against the claim under all contended theories.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for diabetes mellitus is therefore not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


